Order of disposition, Family Court, New York County (Richard Ross, J.), entered on or about June 24, 1996, which adjudicated appellant a juvenile delinquent, after a fact-finding determination that he committed acts which, if committed by an adult, would constitute the crimes of attempted robbery in the second degree and attempted assault in the second degree, and placed him with the Division for Youth for a period of up to 18 months, unanimously affirmed, without costs.
The factual findings were based on legally sufficient evidence. Appellant’s intent to obtain the complainant’s property by force was proven by testimony that after the complainant indicated that he did not have the cigarette that appellant had requested, appellant’s cohorts surrounded the complainant, whereupon appellant began to strike him with a tree limb and was joined in the attack by his accomplices and that during this attack, which had no apparent motive other than robbery, the assailants attempted to grab at the complainant’s ring, watch and pocket (Matter of Juan J., 81 NY2d 739; Matter of Simone J., 216 AD2d 252).
*198Appellant’s remaining contentions are without merit. Concur—Murphy, P. J., Milonas, Rosenberger, Wallach and Andrias, JJ.